983 So.2d 677 (2008)
Tracy T. BROWN, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D08-903.
District Court of Appeal of Florida, Third District.
June 4, 2008.
Tracy T. Brown, in proper person.
Bill McCollum, Attorney General, for appellee.
Before RAMIREZ, SHEPHERD, and ROTHENBERG, JJ.
ROTHENBERG, J.
Tracy Brown ("Brown") appeals the trial court's order denying his motion to correct an illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). Brown claims that the five-year habitual violent felony offender minimum mandatory sentence imposed after being found guilty of grand theft vehicle was illegal because: (1) grand theft vehicle is not an enumerated offense for which a habitual violent felony offender sentence may be imposed; and (2) he did not qualify to be classified as a habitual violent felony offender. The trial court denied Brown's motion, finding that the record conclusively refuted Brown's claims. We concur, and therefore affirm.
The record reflects that: (1) Brown's trial counsel stipulated at sentencing that Brown qualified to be sentenced as a habitual violent felony offender; (2) Brown, himself, agreed that he qualified to be sentenced as a habitual violent felony offender; and (3) the prior convictions relied upon by the State and trial court clearly establish the legality of the classification and sentence. The certified copies introduced by the State at the sentencing hearing reflect that Brown was previously convicted in case number 00-22784 on January 19, 2001, of strong armed robbery; case number 95-33736 on September 18, 1996, for several felonies including two counts of battery on a law enforcement *678 officer and one count of resisting an officer with violence; and case number 85-30590 on November 18, 1986, for second-degree grand theft, and that none of these convictions had been set aside or pardoned.
Because Brown clearly qualified to be sentenced as a habitual violent felony offender, we affirm.
Affirmed.